In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                             _________________

                              NO. 09-19-00154-CV
                             _________________

                   MARIA REVA WEST PRADO, Appellant

                                        V.

               MARIA DE LOURDES AYALA LEAL, Appellee
________________________________________________________________________

                    On Appeal from the 284th District Court
                         Montgomery County, Texas
                       Trial Cause No. 16-12-13925-CV
________________________________________________________________________

                                     ORDER

      The appellant, Maria Reva West Prado, filed a notice of appeal and a motion

for temporary relief from the trial court’s final judgment. The appellee, Maria de

Lourdes Ayala Leal, filed a response to the motion for temporary relief.

      The trial court’s judgment directs the District Clerk to disburse 98.16 percent

of funds in the trial court’s registry by check made payable to Augustina Prado Diaz

to be sent by Federal Express to her address in Mexico, orders that the thirty-day
                                         1
waiting period for disbursement of funds from the registry be waived, and orders

that the funds be disbursed immediately. The trial court’s order does not provide an

opportunity to supersede the judgment.

      The Court finds that a temporary order is necessary to protect this Court’s

appellate jurisdiction over the trial court’s judgment. See Tex. Gov’t Code Ann. §

22.221(a) (West Supp. 2018). It is, therefore, ORDERED that enforcement of the

trial court’s judgment, including sending a check payable to Augustina Prado Diaz

by Federal Express to an address in Mexico, is STAYED until our Opinion issues or

until further order of this Court. The Court directs the parties to file responses stating

their positions regarding whether the trial court’s judgment is subject to being

superseded by statute or under Rule 24 of the Texas Rules of Appellate Procedure.

See generally Tex. R. App. P. 24. The responses must be filed with the Court by

May 31, 2019.

      ORDER ENTERED May 21, 2019.
                                                       PER CURIAM


Before McKeithen, C.J., Horton and Johnson, JJ.




                                            2